Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on January 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



     Claim(s) 1, 2, 5, 6, 11, 13, 16 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Iwafuchi (US Pub. No.: US 2013/0026591 A1).
          Regarding claim 1, Iwafuchi discloses an imaging apparatus (Fig. 2; Para 29; solid-state image pickup apparatus), comprising:

 an image sensor ( Para 32; CMOS image sensor 30; On a lower surface around the opening portion, the CMOS image sensor 30 is mounted as a flip chip, and the substrate 31 is electrically connected to the CMOS image sensor 30 via the bumps 32) configured to capture an object image formed by the imaging optical system;
a substrate (Para 32; substrate 31 on which the image sensor is mounted);
a holding member ( Fig.2;  Para 35;  reinforcement resins 35)  configured to hold the imaging optical system, the holding member including a substrate bonding face that is bonded to the substrate (Fig. 2 ; Para 35; wherein the vertical side of reinforcement resin 35 are bonded with  one surface of the substrate; the surface of resin 35 that touches the seal member 34 can be considered as substrate bonding face);
a first bonding member configured to bond at least a part of a first face of the substrate, that faces the substrate bonding face (Fig. 2; Para 35; the resin 35 on the left side bonds one surface of substrate 31), to the substrate bonding face; and a second bonding member configured to bond at least a part of a second face of the substrate (Fig. 2; Para 35; the resin 35 on the right  side bonds another surface of the substrate 31),  that is opposite to the first face of the substrate, to the substrate bonding face (Fig. 2; wherein the two surfaces of substrate that the resins 35 are bonded to are located on left and right and they are on the opposite sides of substrate 31).

Regarding claim 3, Iwafuchi discloses the imaging apparatus according to claim 1, wherein, the substrate has a protrusion (Fig. 2; wherein Fig 2 shows substrate 31 has protrusion portions below seal member 34); 
at least a part of the first bonding member is located between the protrusion and the substrate bonding face (Fig. 2; wherein there is a portion of resin 35 between the protrusion of 31 (the portion below seal member 34 and the surface of resin 35 that touches seal member 34 ); and the second bonding member is bonded to a portion of the substrate bonding face that does not overlap with the protrusion (Fig. 2; wherein there is a vertical portion of resin 35  that is not between the protrusion of substrate 31 and seal member 34).
Regarding claim 9,  Iwafuchi discloses the imaging apparatus according to claim 1, wherein the first bonding member is an ultraviolet cured adhesive, and the second bonding member is a thermosetting adhesive (para 35; UV-curable reinforcement resin 35 mixed with a black carbon filler, pigment, or the like. It should be noted that the reinforcement resin 35 may be a thermoset resin; therefore the resin 35 can be both UV curable or thermosetting adhesive).

applying a first bonding member (Fig. 2; Para 35; the resin 35 on the left side bonds one surface of substrate 31)  between a substrate bonding face of a holding member (Fig.4; Para 43;  seal member 34) , configured to hold an imaging optical system including at least one optical element (Para 43; The light shield member 41 is provided on an optical path between the lens and the image sensor 30 and attached to a lens-side surface of the seal member 34), and at least a part of a first face of a substrate (Para 32; substrate 31 on which the image sensor is mounted) , on which an image sensor configured to capture an object image formed by the imaging optical system is mounted; curing the first bonding member ( Para 35; UV-curable reinforcement resin 35) ; and
applying a second bonding member across at least a part of a second face of the substrate, that is opposite to the first face of the substrate, and the substrate bonding face (Fig. 2; Para 35; the resin 35 on the right side bonds another surface of the substrate 31); and curing the second bonding member (Para 35; UV-curable reinforcement resin 35 mixed with a black carbon filler, pigment, or the like. The reinforcement resin 35 may be a thermoset resin.).
Regarding claim 12, the subject matter of claim 12 is similar to subject matter disclosed in claim 1,therefore, claim 12 is rejected for the same reasons as set forth in claim 1 ( Fig. 2; Para 29; wherein solid-state image pick up apparatus can be moved around to capture images  ) .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1, 2, 5, 6, 11, 13, 16 is/are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated  by Yoshida (US Pub. No.: US 2019/0126848 A1).
	Regarding claim 1, Yoshida discloses an imaging apparatus (Para 28, 29; lens unit 1 constitutes an imaging apparatus 7), comprising:
        an imaging optical system including at least one optical element ( Figs. 1,4; Para 28; imaging optical system 14) ; 
        an image sensor  (Para 28; image sensor 13) configured to capture an object image formed by the imaging optical system;
a substrate on which the image sensor is mounted ( Para 28; substrate 12)

a first bonding member (Para 36; bonding structure 15) configured to bond at least a part of a first face  ( Para 33; first surface 121  of substrate 12 ) of the substrate, that faces the substrate bonding face, to the substrate bonding face (Fig. 4; wherein bonding structure 15 bond first surface 121 to fixing portion 16); and
a second bonding member (Para 36; adhesive 17) configured to bond at least a part of a second face (Para 33, 37; second surface 122) of the substrate, that is opposite to the first face of the substrate (Para 33; wherein The substrate 12 has a first surface 121 facing the housing 11 and a second surface 122 on the opposite side from the first surface 121.), to the substrate bonding face (Fig. 2. 4;  Para 41; .The adhesive 17 is positioned in the openings of the substrate 12 and hardened to fix the substrate 12 and the fixing portion 16 to each other.) .
Regarding claim 2, Yoshida discloses the imaging apparatus according to claim 1, wherein at least a part of the first bonding member is located between the substrate and the substrate bonding face (Figs. 1, 4; wherein bonding structure 15 is between substrate 12 and the top portion of fixing portion 16).

at least a part of the first bonding member is located between the protrusion and the substrate bonding face (Figs. 1, 4;  wherein bonding structure 15  is located between the edge of substrate 12 and top of fixing portions 16) ; and
the second bonding member is bonded to a portion of the substrate bonding face that does not overlap with the protrusion ( Fig. 4;  As shown in Fig. 4; adhesive 17 injected inside the through-holes 20 and does not overlap with the edges of the substrate 12) .    
Regarding claim 4, Yoshida discloses the imaging apparatus according to claim 3, wherein the second bonding member is bonded to at least two portions of the substrate bonding face that sandwich the protrusion therebetween (Fig. 4; Para 43-48; wherein the adhesive injected inside of through-holes which and there are two of them hat are bonded with the substrate 12, the edges of substrate 12 are between the adhesive 17 since there is part of adhesive 17 went through through-holes 20).
Regarding claim 5, Yoshida discloses the imaging apparatus according to claim 1, wherein
the substrate has at least one of a bonding hole and a notch, the at least one of the bonding hole and the notch comprising an edge that extends through the substrate 
at least a part of the first bonding member (Figs. 1,  4;  bonding structure 15 is located between the top portion of fixing portion 16 and through holes 20 ) is located between the edge of the at least one of the bonding hole and the notch, on the first face of the substrate and the substrate bonding face; and
the second bonding member is bonded to around the edge of the at least one of the bonding hole and the notch on the second face of the substrate, and extends through the at least one of the bonding hole and the notch to a portion of the substrate bonding face that is located inside the edge when viewed in a sideview of the substrate (Figs. 1,3, 4;  Para 43-48; wherein adhesive 17 is bonded around through holes on the second surface 122 and extends through holes 20 to the fixing portion 16).
Regarding claim 6, Yoshida discloses the imaging apparatus (Para 28, 29; lens unit 1 constitutes an imaging apparatus 7)  according to claim 5, wherein, on a projection plane that passes through a line connecting a center of an image-capturing plane of the image sensor and a center of the second bonding member and is orthogonal to a face of the substrate on which the image sensor is mounted, an orthographic projection of the second bonding member is located within an orthographic projection of the first bonding member (Figs. 4- 11;   wherein the bonding structure 15 and adhesive 17 are vertically aligned, therefore, the orthographic projection of the second bonding member (adhesive 17)  is located within an orthographic projection of the first bonding member (bonding structure 15).

	Regarding claim 11, Yoshida discloses an imaging apparatus manufacturing method (Para 29; the lens unit 1 constitutes an imaging apparatus 7 along with a processor for image processing, a memory, and the like.), comprising the steps of: 
       applying a first bonding member (Para 36; bonding structure 15) between a substrate  bonding face of a holding member (Para 30; housing 11; Fig. 4; wherein bonding structure 15 bond first surface 121 to fixing portion 16) , 
       configured to hold an imaging optical system (Para 28; optical system 14) including at least one optical element, and at least a part of a first face of a substrate ( Para 30; the housing 11 is attached to the substrate 12 during assembly of the lens unit 1) , on which an image sensor configured to capture an object image formed by the imaging optical system is mounted (Para 33; image sensor 13); curing the first bonding member (Para 41; wherein the bonding structure 15 can be completed by using adhesive 17); and
applying a second bonding member (Para 33; adhesive 17; Fig.1) across at least a part of a second face  (Para 33; second surface 122 is opposite to first surface 121; 
Regarding claim 12, the subject matter of claim 12 is similar to subject matter disclosed in claim 1,therefore, claim 12 is rejected for the same reasons as set forth in claim 1 ( Figs. 1, 2;  Para 28-29; lens unit 1 constitutes an imaging apparatus 7 mounted in a vehicle 8 ) .
Regarding claim 13, Yoshida discloses the imaging apparatus according to claim 2, wherein, the substrate has a protrusion (Figs. 1, 4; wherein there are two edges of substrate 12 on the left and right);
at least a part of the first bonding member is located between the protrusion and the substrate bonding face (Figs. 1, 4;  wherein bonding structure 15  is located between the edge of substrate 12 and top of fixing portions 16); and
the second bonding member is bonded to a portion of the substrate bonding face that does not overlap with the protrusion (Fig. 4;  As shown in Fig. 4; adhesive 17 injected inside the through-holes 20 and does not overlap with the edges of the substrate 12).
Regarding claim 14,   Yoshida discloses the imaging apparatus according to claim 13, wherein the second bonding member is bonded to at least two portions of the 
Regarding claim 15,   Yoshida discloses the imaging apparatus according to claim 2, wherein
the substrate has at least one of a bonding hole and a notch, the at least one of the bonding hole and the notch comprising an edge that extends through the substrate from the first face to the second face (Para 44; Figs. 3, 4; through-holes 20 wherein the holes extends through the substrate 12 from surface 121 to surface 122);
at least a part of the first bonding member  (Figs. 1,  4;  bonding structure 15 is located between the top portion of fixing portion 16 and through holes 20 ) is located between the edge of the at least one of the bonding hole and the notch, on the first face of the substrate and the substrate bonding face; and
the second bonding member is bonded to around the edge of the at least one of the bonding hole and the notch on the second face of the substrate, and extends through the at least one of the bonding hole and the notch to a portion of the substrate bonding face that is located inside the edge when viewed in a sideview of the substrate (Figs. 1,3, 4;  Para 43-48; wherein adhesive 17 is bonded around through holes on the second surface 122 and extends through holes 20 to the fixing portion 16).

the substrate has at least one of a bonding hole and a notch, the at least one of the bonding hole and the notch comprising an edge that extends through the substrate from the first face to the second face (Para 44; Figs. 3, 4; through-holes 20 wherein the holes extends through the substrate 12 from surface 121 to surface 122);
at least a part of the first bonding member (Figs. 1,  4;  bonding structure 15 is located between the top portion of fixing portion 16 and through holes 20 ) is located between the edge of the at least one of the bonding hole and the notch, on the first face of the substrate and the substrate bonding face; and
the second bonding member is bonded to around the edge of the at least one of the bonding hole and the notch on the second face of the substrate, and extends through the at least one of the bonding hole and the notch to a portion of the substrate bonding face that is located inside the edge when viewed in a sideview of the substrate (Figs. 1,3, 4;  Para 43-48; wherein adhesive 17 is bonded around through holes on the second surface 122 and extends through holes 20 to the fixing portion 16).
Regarding claim 17, Yoshida discloses the imaging apparatus according to claim 4, wherein
the substrate has at least one of a bonding hole and a notch, the at least one of the bonding hole and the notch comprising an edge that extends through the substrate 
at least a part of the first bonding member (Figs. 1,  4;  bonding structure 15 is located between the top portion of fixing portion 16 and through holes 20 ) is located between the edge of the at least one of the bonding hole and the notch, on the first face of the substrate and the substrate bonding face; and
the second bonding member is bonded to around the edge of the at least one of the bonding hole and the notch on the second face of the substrate, and extends through the at least one of the bonding hole and the notch to a portion of the substrate bonding face that is located inside the edge when viewed in a sideview of the substrate (Figs. 1,3, 4;  Para 43-48; wherein adhesive 17 is bonded around through holes on the second surface 122 and extends through holes 20 to the fixing portion 16).
Regarding claim 18, Yoshida discloses the imaging apparatus according to claim 13, wherein
the substrate has at least one of a bonding hole and a notch, the at least one of the bonding hole and the notch comprising an edge that extends through the substrate from the first face to the second face (Para 44; Figs. 3, 4; through-holes 20 wherein the holes extends through the substrate 12 from surface 121 to surface 122);
at least a part of the first bonding member (Figs. 1,  4;  bonding structure 15 is located between the top portion of fixing portion 16 and through holes 20 ) is located 
the second bonding member is bonded to around the edge of the at least one of the bonding hole and the notch on the second face of the substrate, and extends through the at least one of the bonding hole and the notch to a portion of the substrate bonding face that is located inside the edge when viewed in a sideview of the substrate (Figs. 1,3, 4;  Para 43-48; wherein adhesive 17 is bonded around through holes on the second surface 122 and extends through holes 20 to the fixing portion 16).
Regarding claim 19, Yoshida discloses the imaging apparatus according to claim 14, wherein
the substrate has at least one of a bonding hole and a notch, the at least one of the bonding hole and the notch comprising an edge that extends through the substrate from the first face to the second face (Para 44; Figs. 3, 4; through-holes 20 wherein the holes extends through the substrate 12 from surface 121 to surface 122);
at least a part of the first bonding member (Figs. 1,  4;  bonding structure 15 is located between the top portion of fixing portion 16 and through holes 20 ) is located between the edge of the at least one of the bonding hole and the notch, on the first face of the substrate and the substrate bonding face; and
the second bonding member is bonded to around the edge of the at least one of the bonding hole and the notch on the second face of the substrate, and extends through the at least one of the bonding hole and the notch to a portion of the substrate 
Regarding claim 20, Yoshida discloses the imaging apparatus according to claim 15, wherein, on a projection plane that passes through a line connecting a center of an image-capturing plane of the image sensor and a center of the second bonding member and is orthogonal to a face of the substrate on which the image sensor is mounted, an orthographic projection of the second bonding member is located within an orthographic projection of the first bonding member (Figs. 4- 11;   wherein the bonding structure 15 and adhesive 17 are vertically aligned, therefore, the orthographic projection of the second bonding member (adhesive 17)  is located within an orthographic projection of the first bonding member (bonding structure 15)).

Claim Objections
Claims 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, none of the prior art discloses “in the imaging apparatus according to claim 1, wherein a shrinkage ratio when cured of the first bonding member is smaller than a shrinkage ratio when cured of the second bonding member” in combination of other limitation in its base claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696